DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 08/18/2022.
Response to arguments
Claims 1, 6-8, 12-13, 18 and 19 have been amended. Arguments are persuasive and the previous rejection is withdrawn. Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are O’Neill et al. (U.S 2015/0032293), Griessnig (U.S 8,125,313). 
 Regarding in claims 1 and 13, O’Neill discloses a method for one or more emergency stops and the ICS may immediately disable the vehicle by sending the appropriate signal(s) to the VSC and the e-stop controller determines that the vehicle should be stopped, the user may use thee-stop controller to send a stop signal to the e-stop corresponding to the vehicle. Griessnig, discloses system has a controller and a mobile operating device, which has means for wireless communication, here specially an RFID radio link (Radial Frequency Identification), with the controller.
However, none of O’Neill, Griessnig and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “wherein the mobile device controller is configured to link with the safety stop device in response to identifying that the safety stop device is connected with the machine that is controllable by the mobile device controller; and wherein the mobile device controller is configured to identify the safety stop device based on an identity table that cross references machine identity with an associated safety stop device” as recited in the context of claim 1 and relating to “in response to the detected activation, wirelessly transmitting an emergency stop signal to a wireless communication interface of the machine safety device to trigger an emergency stop of the machine; wherein establishing the link includes establishing the link with the safety stop device in response to identifying that the safety stop device is connected with the machine that the mobile device controller is controlling; and wherein identifying the safety stop device includes identifying, by the mobile device controller, the safety stop device based on an identity table that cross references machine identity with an associated safety stop device” as recited in the context of claim 13. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-12, 14-19 and 20 depend from claims 1 and 13 are allowed since they depend from allowable claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
08/27/2022